Citation Nr: 1610371	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  05-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to December 31, 2006, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to December 31, 2006, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to service connection for the residuals of a closed head injury.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial rating higher than 100 percent for ischemic heart disease prior to May1, 2007.

6.  Entitlement to a rating higher than 30 percent for ischemic heart disease from May 1, 2007.

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to May 29, 2008.


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) from April 2008, February 2009, December 2010, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In August 2010, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

This appeal has a long procedural history.  However, in the interest of brevity the Board will refer the reader to the August 2012 Board decision and remand for that history except to note the following procedural matters.

First, while the Veteran was previously representative by an attorney, in December 2014 that attorney revoked his representation and the claimant has not thereafter appointed a new representative.  Therefore, the Board will adjudicate the claim without the Veteran having representation.

Second, the Veteran's rating claim has been pending since January 22, 2007, and the Veteran has claimed, in substance, that he is unemployable because of his service-connected disabilities.  Therefore, the Board finds that the record raises a claim for a TDIU prior to May 29, 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Also see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Third, additional medical records have been added to the claims file since the issuance of the August 2014 supplemental statement of the case (SSOC).  However, the Board finds that a remand for Agency of Original Jurisdiction (AOJ) of this evidence is not needed as to the claim of service connection for residuals of a closed head injury and a higher initial rating for ischemic heart disease from January 22, 2007, to April 30, 2007, because none of the new records are additional pertinent evidence as to these claims.  See 38 C.F.R. § 19.31 (2015) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).

The claims for earlier effective dates for the grant of service connection for bilateral hearing loss and tinnitus, service connection for sleep apnea, a higher initial rating for ischemic heart disease from May 1, 2007, a compensable evaluation for bilateral hearing loss, and for a TDIU prior to May 29, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran does not have residuals of a closed head injury incurred in service.

2.  At all times during the period January 22, 2007, to April 30, 2007, the Veteran was in receipt of the maximum schedular rating for his ischemic heart disease. 



CONCLUSIONS OF LAW

1.  Residuals of a closed head injury were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a higher rating for ischemic heart disease were not met during the period January 22, 2007, to April 30, 2007.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim of service connection for residuals of a closed head injury, the Board finds that letters dated in March 2007, September 2007, January 2008, and March 2008, before the April 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the claim for a higher initial rating for ischemic heart disease from January 22, 2007, to April 30, 2007, the Veteran is appealing the initial rating assigned following the grant of service connection so no additional notice is required.  Id.

As to both the service connection and rating claim, the Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, the statement of the case, the Remands, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Cour) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2010 Board hearing, the Veteran was assisted at the hearing by his wife and his ex-representative and the ex-representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran has residuals from the head injury he sustained while on active duty as well as the adverse symptomatology attributable to his ischemic heart disease.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his ex-representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records including from the Battle Creek VA Medical Center in compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

As to the service connection claim, VA provided the Veteran with a VA examination in August 2013.  Moreover, the Board finds that the opinion provided by this examiner is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination the examiner provided an opinions as to whether he had any residuals of a closed head injury from the April 1969 jeep accident which opinion was based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall, supra; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As to the rating claim, the Veteran was provided with a VA examination in November 2010.  The Board finds the VA examination is adequate for rating purposes because after a comprehensive examination of the claimant, taking a detailed history from him, and a review of the record on appeal the examiner provided an opinion as to the severity of his disability that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the paper claims file as well as the electronic VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran and his ex-representative essentially contend, in writings to VA and at the personal hearings, that the Veteran has residuals from a closed head injury he sustained in a documented jeep accident during service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A condition precedent for establishing service connection is the presence of a current disability.  In this regard, the Board notes that service department records (a Daily Journal) document the fact that in April 1969 a jeep turned over and the two occupants were medically evacuated.  As to the extent of their injuries, the record also reported that one occupant was shaken-up and the other was cut-up.  Another service record reported that one of the occupants of the vehicle sustained a closed head trauma.  A subsequent service treatment record dated in September 1969 documented the Veteran's complaints of dizziness for two days.  (Parenthetically, the Board notes that an earlier March 1968 service treatment record (i.e., pre-April 1969 jeep accident) documented similar complaints)  Post-service, the record periodically documents the Veteran's complaints and treatment for adverse symptomatology that could be considered residuals of a closed head trauma (i.e., sleeping a lot, light-headiness, headaches, dizziness, fatigue, blurred vision, double vision, ringing in ears, nausea, and passing out.  See, e.g., Community Health Center treatment records dated in October 1993, May 2000, June 2000, January 2001, March 2001, and November 2001; VA treatment records dated in June 2005, December 2005, March 2007, June 2008, July 2009, August 2008, March 2012, April 2012, and May 2012; Dr. Michael Khanany treatment records dated in January 2007 and November 2007.  Furthermore, in a private July 2009 neuro-psychological evaluation, after the Veteran reported being in a motor vehicle accident in April 1969 where he was rendered unconscious as well as reported that five days after his accident he was returned to active duty with subsequent ongoing problems with headaches and difficulty bending over, the examiner diagnosed him with, among other things, a cognitive disorder, not otherwise specified (pre-concussional disorder) (Axis I) and a traumatic brain injury as well as post-concussional syndrome (Axis III).  Each of these diagnoses was also opined to be related to the Veteran's active military service. 

However, the September 1969 service treatment record that documented the Veteran's complaints of dizziness was, like his earlier March 1968 complaints, not diagnosed as a residual of a head trauma but instead attributed to a gastrointestinal illness.  Moreover, the Veteran's other service treatment records following the April 1969 accident, including the January 1970 separation examination, are negative for any complaints, diagnoses, or treatment related to the accident including evidence that he was unconscious following the accident or had subsequent problems with headaches.  In fact, at the January 1970 separation examination the Veteran did not even report a history of having been injury in a jeep accident; specifically denied a history of headaches and dizziness; and on examination it was specifically opined that his head and neurologic system were normal.  Moreover, the Veteran's first post-service head computerized tomography (CT), taken in February 2001, was normal.  In addition, the Veteran's post-service complaints of sleeping a lot, light-headiness, dizziness, headaches, fatigue, blurred vision, double vision, ringing in ears, nausea, and passing out were attributed by his treating healthcare professionals to hyperglycemia, uncontrolled hypertension tension, a psychiatric disorder including the medications he takes to treat his psychiatric disorder, dehydration, heart disease, and/or a stroke.  See Community Health Center treatment records dated in October 1993, May 2000, June 2000, January 2001, March 2001, and November 2001; VA treatment records dated in June 2005, December 2005, March 2007, June 2008, July 2008, August 2008, July 2009, March 2012, April 2012, and May 2012; Dr. Khanany treatment records dated in January 2007 and November 2007.  Furthermore, at the August 2013 VA examination which was held for the express purpose of ascertaining if the Veteran had current residuals from the documented in-service jeep accident with a closed head trauma, it was opined after a review of the record on appeal and an examination of the Veteran, that he did not have any residuals.  Specifically, the August 2013 VA examiner opined as follows:

It is less likely as not that the Veteran meets criteria for a TBI currently.  He does appear to have had a concussion when he was thrown from the jeep in April, 1969.  He appears to have recovered from this and he went to duty in a week.  The pathology seen on the CT head scan is more consistent with Cerebral Vascular disease from years of hypertension, smoking, and diabetes mellitus.  Factors also pointing away from a TBI include the fact he maintained gainful employment over the years and he has been married for 43 years with 3 children and 5 grandchildren that he sees.  Another factor is no evidence of an acute focal injury that still could have been picked years on a CT scan of the head.  There is some atrophy on the CT scan with patchy densities.  He does complain of memory problems.  He meets DSM-V criteria for a mild cognitive disorder from years of hypertension, cerebral vascular disease, smoking, and diabetes.  He was functional to drive a truck with no accidents and no tickets.  Much of his social dysfunction is almost all due to his PTSD.  He has social withdrawal, anxiety, difficulty with social relationships, and sleep problems. 

Initially, the Board notes that it is unclear whether the July 2009 neuropsychological examiner reviewed the Veteran's service treatment records and the Board finds that this lack of review problematic because the history of the in-service injury (i.e., being rendered unconscious) and subsequent in-service problems (i.e., headaches) that the Veteran provided the examiner are not supported by his service treatment records.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, the July 2009 examiner failed to provide a statement of the reasons and bases for the conclusion that the Veteran had a cognitive disorder, a traumatic brain injury, and post-concussional syndrome due to his military service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  On the other hand, the Board notes that the August 2013 VA examiner both reviewed the Veteran's service treatment records as well as provided reasons and bases for the conclusion which conclusion is supported by both the appellant's service treatment records and post-service medical records.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Given the above, the Board finds that the most probative evidence of record is the August 2013 VA examiner's opinion that the Veteran does not have residuals of a closed head injury at any time during the pendency of the appeal despite the documented jeep accident while on active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In reaching this conclusion, the Board has not overlooked the fact that the Veteran and others are competent to report on the symptoms they observe.  See Davidson, supra.  However, there is nothing in the record suggesting that they have the requisite skill and training sufficient to render a diagnosis or determine the etiology of such.  See Jandreau, supra.  In this regard, the diagnosis and etiology of various symptoms are matters requiring medical expertise.  Accordingly, there opinion as to the diagnosis of his symptomatology is not competent medical evidence.  Id.  The Board also finds the opinion provided by the August 2013 VA examiner more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not have residuals of a closed head injury at any time during the pendency of the appeal despite the documented jeep accident while on active duty.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that service connection for residuals of a closed head injury must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; McClain, supra.

The Rating Claim

The Veteran asserts he is entitled to a higher rating for his service-connected ischemic heart disease.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this regard, the Veteran's disability was already rated as 100 percent disabling from January 22, 2007, to April 30, 2007, under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Moreover, the Board finds that the Veteran's disability was already rated at the maximum rating possible under Diagnostic Code 7005 as well as under any other potentially applicable Diagnostic Codes at all times from January 22, 2007, to April 30, 2007.  38 C.F.R. § 4.27; Fenderson, supra.  Furthermore, the Board finds that it need not consider whether a referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is warranted given the fact that the Veteran is already in receipt of a 100 percent schedular rating for his ischemic heart disease at all times from January 22, 2007, to April 30, 2007.  Therefore, the Board finds that the claim for a higher rating for ischemic heart disease at any time from January 22, 2007, to April 30, 2007, is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit); Also see Fenderson, supra.


ORDER

Service connection for residuals of a closed head injury is denied.

A higher initial rating for ischemic heart disease from January 22, 2007, to April 30, 2007, is denied.


REMAND

As to the claim of service connection for sleep apnea, as noted above, additional pertinent evidence was added to the electronic claims file after the issuance of the August 2014 SSOC.  Moreover, the Board finds that this new evidence is pertinent evidence as to the sleep apnea claim.  See 38 C.F.R. § 19.31 (2015) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Additionally, while the Board wrote to the Veteran and asked if he wished to waive AOJ review of this evidence, to date he has not replied to this inquiry.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board finds that a remand for AOJ review of this evidence is required.  See 38 C.F.R. § 19.31.  

As to the claim for a higher rating for ischemic heart disease from May 1, 2007, the record shows that the Veteran's adverse symptomatology may have worsened since the time of his last VA examination in November 2010.  Therefore, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d); Also see Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).

As to the claims for earlier effective dates for the grant of service connection for bilateral hearing loss and tinnitus as well as the claim for a compensable evaluation for bilateral hearing loss, the Veteran's ex-representative in December 2011 filed a notice of disagreement to the April 2011 rating decision that granted service connection for bilateral hearing loss and tinnitus effective from December 31, 2006, and assigned the bilateral hearing loss a non compensable rating also from December 31, 2006.  While in August 2014 the AOJ issued a statement of the case (SOC), the SOC misidentified the issues being appealed as claims of service connection for bilateral hearing loss and tinnitus.  Therefore, the Board finds this August 2014 SOC inadequate to meet VA's regulatory requirement even though in the body of the SOC there was an earlier effective date and rating discussion and a remand for an adequate SOC is required.  See 38 C.F.R. § 19.29 (2015); Bernard v. Brown, 4 Vet.App. 384, 393 (1993) (holding that when the Board addresses in its decision a question that has not yet been addressed by the RO, it must consider whether the veteran has been given adequate notice of the need to submit evidence or argument on the question, whether he has been given an adequate opportunity to actually submit such evidence and argument, and whether the statement of the case provided the veteran fulfills the regulatory requirements); Also see Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the claim for a TDIU prior to May 29, 2008, must also be remanded because adjudication of this claim is inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5013A(b). 

Given the above development, the Board finds that while the appeal is in remand status an addendum should be obtained to the August 2013 VA examination regarding the relationship, if any, between the Veteran's current sleep apnea and his military service.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records.  

2.  Associate with the claims file the Veteran's post-July 2014 treatment records from the Battle Creek VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the current problems caused by his ischemic heart disease and bilateral hearing loss to include problems with employment prior to May 29, 2008.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  As to the claims for earlier effective dates for the grant of service connection for bilateral hearing loss and tinnitus as well as for a compensable evaluation for bilateral hearing loss, issue the Veteran a SOC.  Thereafter, the AOJ should return to the Board only those issues the Veteran perfects an appeal by filing a timely Substantive Appeal.

5.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the current nature, extent, and severity of his ischemic heart disease.  The claims file should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.  

6.  After undertaking the above development to the extent possible, obtain an addendum to the August 2013 VA examination to determine the relationship, if any, between his current sleep apnea and his military service.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following questions

Is it at least as likely as not that the Veteran's current sleep apnea is incurred in or otherwise related to service?  

The examination report must include a complete rationale for all opinions expressed  The examiner should consider the Veteran's competent lay reports in regard to observable symptoms and may not rely solely on negative evidence.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  After conducting any further development deemed warranted, readjudicate the claims of service connection for sleep apnea, a higher evaluation for ischemic heart disease from May 1, 2007, and a TDIU prior to May 29, 2008.  If any benefit sought on appeal remains denied, furnish the Veteran a SSOC that gives them notice of all the evidence added to the record since the August 2014 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


